DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola et al., “Interim Agreement: Determination of NSSAI based on UE policy,” 3GPP Draft, S2-166603, vol. SA WG2, No. Reno, Nevada, November 8, 2016, pp. 1-3, hereinafter referred to as D1, in view of Apple, “A Solution of Network Slice Selection and Association,” S2-164599, SA WG2 Meeting, August 29, 2016, pp. 1-6, hereinafter referred to as D4.
Regarding claims 1, 10, and 14, D1 discloses network slice selection assistance, which comprises:
a first device receiving network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices (Referring to pages 1-3, UE (first device) provides network slice selection assistance information consisting of a set of parameters to the network (second device) to select the set of RAN and CN part of the network slice instances (multiple network slices) for the UE.  See page 2.);
the first device determining a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device (Referring to pages 1-3, the UE provides NSSAI in RRC and NAS, the NSSAI indicates the slice/service types, which refers to the expected network behavior in terms of features and services, which may select from the potentially multiple network slice instances that comply with the indicated slice/service types, which is performed by the network.  See page 2.); and
the first device performing wireless communication according to the target network slice (Referring to pages 1-3, the UE is served by the selected network slice according to the network.  See page 3),
	wherein the first device is a terminal device and the second device is a network device or vice versa (Referring to pages 1-3, UE and network.)
D1 does not disclose wherein the method further comprises: the first device acquiring at least one of first priority information and second priority information at an initial attach phase of the first device when the first device is a terminal or during an initiation of a handover when the first device is a network device, wherein the first priority information is to indicate a sequence of processing network slices supported by the second network device, and the second priority information is to indicate a sequence of processing network slices supported by the first device, wherein the first device determining the target network slice from the multiple network slices according to the network slice information comprises, the first device determining the target network slice from the multiple network slices according to at least one the first priority information and the second priority information.
D4, see pages 4 and 5, teaches:

7. The NSSF sends the NS selection result message to the RAN node, containing the selected NSID (in this case NSID1) and associated CP entry point (in this case CP entry point1) IP address information.
8. The RAN node sends a connection request message to the CP entry point1 carrying the NAS connection request message, with the selected NSID1 and RAN node ID. The RAN node establishes UE context with the selected NSID1 and CP entry point1 IP address.
9. The CP entry point1 starts the connection establishment procedure as pre-defined for the selected NSID1. 
NOTE: The connection establishment procedure may be network slice specific, involving different network functions. The connection establishment procedure may include one or more of the following parts: authentication, temporary ID allocation, IP address allocation, session establishment, etc. 
10. The CP entry point1 sends a connection establishment response message to the RAN node, carrying the NAS connection establishment response and UP NF1 IP address. The RAN 
11. The RAN node sends the NAS connection establishment response to the UE containing information e.g. temporary UE ID, IP address allocated for the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D4 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for UE preferred network slices.
Regarding claim 4, the primary reference further teaches wherein the first device is a terminal device (Referring to pages 1-3, UE), the second device is a network device (Referring to pages 1-3, network), and the first device performing wireless communication according to the target network slice comprises at least one of: the terminal device accessing the network device according to the target network slice; and the terminal device residing in a cell having the target network slice according to the target network slice (Referring to pages 1-3, the UE operates the in selected target network slice according to the selection.)
Regarding claim 5, the primary reference further teaches wherein the first device is a network device, the second device is a terminal device, and the first device performing wireless communication according to the target network slice comprises (Referring to pages 1 and 2, the network and UE can be considered as first and second devices, respectively,) at least one of: the network device performing resource configuration for the terminal device according to the target network slice (Referring to page 1, the network can assign priority for applications thereby configuring for the UE the targeted network slice); and the network device triggering handover or redirection of the terminal device to a cell which having the target network slice belongs according to the target network slice.
Regarding claim 7, the primary reference further teaches a probability of the terminal device to access each of the multiple network slices, the terminal device accessing the network device according to the target network slice comprises: the terminal device accessing the network device according to the probability to access the target network slice (Referring to pages 1 and 2, the UE can access multiple network slices, and the target slice is selected by prioritization, equivalent to a probability, set by the network.  See page 1.)
Regarding claims 8 and 9, the parent claims are recited in the alternative form and are disclosed according to the rejection of claim 2; therefore, the claims are anticipated respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Hong et al. (US 2020/0059987 A1), hereinafter referred to as D2.
Regarding claims 3 and 16, D1 does not disclose wherein the network slice information comprises the first priority information, and the first device acquiring the first priority information comprises: the first device acquiring the first priority information from the network slice information.
D2 teaches while a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing.  When the neighbor cell does not support/allow the specific network slice, while the UE transmits and receives data through network slicing in the source cell, the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority (first priority). To this end, the NR cell may generate the cell reselection priority differently according 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D2 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for moving users without interruption.
Regarding claims 6 and 17, and 27, D1 does not disclose in the case that a network slice with highest priority from network slices supported by the network device and processed by the network device and a network slice with highest priority from network slices supported by the terminal device are identical, the terminal device residing in a cell to which having the target network slice belongs according to the target network slice/in the that a network slice with highest priority from network slices supported by the network device and a network slice with highest priority from network slices supported by the terminal device are different, the terminal device selects a cell under another network device by means of reselection for residing.
D2 teaches while a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D2 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for moving users without interruption.

Claim 13, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Chen et al. (US 2019/0261187 A1), hereinafter referred to as D3.
Regarding claim 13, D1 does not disclose the terminal device sending the first priority information authenticated by a core network device to an access network device.
D3 teaches core network device is configured to provide functions such as user authentication, security protection, mobility management, session management, and a data path. The core network device may include a gateway, a mobility management entity (Mobility Management Entity, MME) device, a home subscriber server (Home Subscriber Server, HSS), or the like. In a 5G network, the core network devices are centrally deployed, functions of all nodes in the core network are newly divided: Functions that are originally used for user authentication, security protection, mobility management, and session management are centrally deployed on a control plane CP (Control Plane, CP), and functions that are used for the data path and providing service connectivity, and the like are centrally deployed on a user plane (User Plane, UP). In this way, all decisions related to the slice are made by the CP and the CU. This can facilitate slice management. NAS (Network Attached Storage, network attached storage) signaling is transmitted between the UE and the control plane CP.  See paragraph 0130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the core authentication of D3 in the prioritized list of the system of D1 and D4  One of ordinary skill in the art before the effective filing date of the 
Regarding claims 28 and 29, D1 does not disclose wherein the terminal device sends the priority information to the core network device by using signaling of an access layer or a non-access stratum, and the core network device feeds back to the access network device after completing verification and confirmation.
D3 teaches core network device is configured to provide functions such as user authentication, security protection, mobility management, session management, and a data path. The core network device may include a gateway, a mobility management entity (Mobility Management Entity, MME) device, a home subscriber server (Home Subscriber Server, HSS), or the like. In a 5G network, the core network devices are centrally deployed, functions of all nodes in the core network are newly divided: Functions that are originally used for user authentication, security protection, mobility management, and session management are centrally deployed on a control plane CP (Control Plane, CP), and functions that are used for the data path and providing service connectivity, and the like are centrally deployed on a user plane (User Plane, UP). In this way, all decisions related to the slice are made by the CP and the CU. This can facilitate slice management. NAS (Network Attached Storage, network attached storage) signaling is transmitted between the UE and the control plane CP.  See paragraph 0130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the core authentication of D3 in the prioritized list of the system of D1 and D4  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure authorization before selecting new targeted network slices thereby ensuring the connectivity is not interrupted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 20170164349 A1) – network slice selection in radio networks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462